Citation Nr: 0534889	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
strain with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA), Regional 
Office (RO).  

In April 2004, the veteran, his wife, and his son testified 
at a hearing before the undersigned Acting Veterans Law 
Judge.  

In September 2004, this issue was remanded for further 
evidentiary development. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


REMAND

The veteran's service-connected disabilities included a low 
back disability with degenerative changes, peripheral 
vascular disease of the lower extremities due to diabetes 
mellitus, and peripheral neuropathy and radiculopathy of the 
lower extremities due to cervical degenerative joint disease. 

On recent VA examination in February 2005, the examiner 
described range of motion and functional loss due to pain.  
The diagnosis was degenerative joint and disc disease of the 
lumbar spine.  

In the supplemental statement of the case, dated in July 
2005, after a review of the record, the RO explained that the 
low back disability is rated on the basis of limitation of 
motion and that the findings of lower extremity neuropathy 
and radiculopathy are already separately rated and associated 
with diabetes or degenerative joint disease of the cervical 
spine. 

As it is unclear whether the present neurological symptoms 
can be distinguished among the service-connected disabilities 
and as a rating increase could result in a higher combined 
rating, under the duty to assist, the case is REMANDED for 
the following:

1. Schedule the veteran for a VA 
neurologic examination in order to 
determine, if feasible, if any of the 
current neurological symptoms can be 
solely attributable to the low back 
disability, as opposed to service-
connected complications of diabetes or 
service-connected degenerative joint 
disease of the cervical spine.  If the 
neurological findings can not be 
distinguished, the examiner is asked to 
so state.  The claims folder must be made 
available to the examiner prior to the 
examination.

2. After the requested development has 
been completed, adjudicated the claim. If 
the claim remains denied, furnish the 
veteran supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

